Title: From George Washington to Cyrus Griffin, 18 August 1789
From: Washington, George
To: Griffin, Cyrus



Sir
New York Augst 18th 1789

I think it expedient to acknowledge the receipt of your two Notes, dated the 10th of July & the 14th of Augst, for the purpose of assuring you that there was certainly nothing improper in the tenor of them. But it will be an instance of Justice to inform you, at the same time, that, without considering myself at liberty to give either encouragement or discouragement to the wishes of Gentlemen who have offered themselves as Candidates for Offices, I have invariably avoided giving any sentiment or opinion; for the purpose of reserving myself unembarrassed with promises until all the Candidates are known & the occasion, when decision shall become necessary on my part. In the mean time, I pray you to be persuaded, that in all personal and private considerations, I am, with great esteem Sir your Most Obedient & Most humble Servant
